DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15769081, filed on 7/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 and 5/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (20150153584) hereafter Yasuda.
 	Regarding claims 1 and 13, Yasuda discloses in figs 1-7 and par. [0014]-[0038] a lens barrel (100) which is removably attachable (par. [0024]) to a camera body (par. [0024]), the lens barrel (100) comprising: a mounting unit which is removably attachable to the camera body (par. [0024]), an external barrel (151) which is fixed to the mounting unit, an internal barrel (153) which is disposed inside the external barrel (151), an input unit to which a shake amount is input (par. [0024]); wherein the internal barrel (153) is movable with respect to the external barrel (151) based on the shake amount input to the input unit (fig. 1-3, par. [0024-[0032]).

 	Regarding claim 2, Yasuda discloses the lens barrel according to the claim 1, wherein the internal barrel includes a first barrel and a second barrel which is disposed inside the first barrel (see fig. 2).

 	Regarding claim 3, Yasuda discloses the lens barrel according to claim 2, further comprising: a first driving unit which drives the first barrel with respect to the external barrel; and a second driving unit which drives the second barrel with respect to the first barrel (fig. 1-3, par. [0029]-[0033]).

 	Regarding claim 4, Yasuda discloses the lens barrel according to claim 3, wherein the first driving unit drives to rotate the first barrel about a first axis; and the second driving unit drives to rotate the second barrel about a second axis orthogonal to the first axis (fig. 1-3, par. [0029]-[0039]).

 	Regarding claim 5, Yasuda discloses the lens barrel according to claim 3, further comprising: a detection unit which detects the shake amount, wherein the first driving unit and the second driving unit drive based on the shake amount (par. [0024]-[0028]). 

 	Regarding claim 6, Yasuda discloses the lens barrel according to claim 1, further comprising: a fixation unit which is able to fix the internal barrel with respect to the external barrel (par. [0024]-[0033]).

 	Regarding claim 7, Yasuda discloses the lens barrel according to claim 6, wherein the fixation unit is able to fix the internal barrel with respect to the external barrel in a case where the lens barrel is not attached to the camera body (fig. 1-3, par. [0024]-[0033]).

 	Regarding claim 8, Yasuda discloses the lens barrel according to claim 6, wherein the fixation unit is able to fix the internal barrel with respect to the external barrel based on a set mode or shooting conditions (fig. 1-3, par. [0024]-[0033]).

 	Regarding claim 9, Yasuda discloses the lens barrel according to claim 6, wherein the fixation unit is able to fix the internal barrel with respect to the external barrel based on the shake amount input to the input unit (par. [0024]-[0033]).

 	Regarding claim 10, Yasuda discloses the lens barrel according to claim 6, wherein the fixation unit is able to fix the internal barrel with respect to the external barrel based on a user's operation (fig. 1-3, par. [0024]-[0033]).

 	Regarding claim 11, Yasuda discloses the lens barrel according to claim 6, wherein the internal barrel comprises a communication unit which is able to communicate with the camera body (fig. 1, par. [0024]-[0030]).

 	Regarding claim 12, Yasuda discloses the lens barrel according to claim 1, wherein the lens barrel is able to be attached to the camera body which comprises a body-side external barrel capable of being coupled with the external barrel, and a body-side internal barrel having an imaging element and capable of being coupled with the internal barrel (fig. 1, 2, par. [0024]-[0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872